Brown, C. J.
(dissenting).
The contractors made application to the city for permission to make use of a portion of the street and sidewalk in question for -the deposit of material to be used in the building then under construction by them for the abutting lot owner. The application was granted, but on the express 'Condition that they make .and maintain a "clear walk four feet wide” around the obstruction thus created, and "save the city harmless from any and all suits, damages, costs and charges that may accrue from the applicant’s use of said place.” They accepted the privilege granted, with the conditions attached, and subsequently constructed the substitute walk and thereafter made use of the regular sidewalk with their building material. Ice and snow were negligently permitted to accumulate and remain upon the substitute walk to such an extent as to form ridges and unevenness rendering it unsafe for public use. That condition of the ' walk was the cause of the injury to plaintiff.
In my opinion the facts stated, which are not in dispute, made a ease for recovery, and the trial court erred in directing judgment for defendant notwithstanding the verdict. The stipulation to “make and maintain” the substitute walk imposed upon the contractors the obligation to keep and maintain it in safe and suitable condition for public use. *735 Words & Phrases, 4277; 19 Am. & Eng. Enc. (2d ed.) 610 and citations. The Guardians of the Poor v. The Justices, L. R. 10 Q. B. Div. 480. The case of Noonan v. City of Stillwater, 33 Minn. 198, 22 N. W. 444, 53 Am. Rep. 23, is inapplicable to the facts here presented 'and not in point. The city of St. Paul by its charter is clothed with legislative power to prohibit the 'obstruction of streets and sidewalks in the manner here involved, and the right to prohibit includes and embraces the right of regulation and control. The contractors accepted the regulatory conditions imposed by the city and are bound thereby. The statement in the epinion that there is no liability in such cases for defects arising, from “natural causes” is a little vague and indefinite. Most defects in public sidewalks arise from natural causes, wear and tear and the like, but the defect here complained of was the result of negligence in the failure of defendants to maintain the substitute walk in safe repair for public use as they had agreed to do. The jury so found.
I therefore-respectfully dissent.